PER CURIAM.
The opinion of the Court of Civil Appeals in this case is reported in 388 S.W.2d 329 (1965).
After reviewing the entire record in the light of the pleadings, the evidence, and the status of the points preserved for appeal, we are of the opinion that a correct result has been reached by the courts below, and that writ of error should not have been granted in this case. Accordingly, the order granting the writ of error is set aside; and the application for writ of error is refused, no reversible error. This action is not to be construed as approving in toto the discussion of the Court of Civil Appeals on the right to recover in quantum meruit.